PER CURIAM.
This appeal arises out of Appellant’s claim that Appellees converted six large motors owned by Appellant and located on property owned by a third party. The trial court concluded there was no conversion because all the elements of the tort were not present. We reverse and remand.
Based upon evidence presented at trial, the trial court, in effect, found that it was Appellee’s idea to have someone move Appellant’s motors and that, without obtaining Appellant’s consent, Appellee made arrangements to have the motors hauled off as scrap material. Appellee’s actions deprived Appellant of its ownership interest in the motors. The essential elements of conversion were therefore established, and the trial court erred in ruling to the contrary. We reverse and remand for a trial on damages. Warshall v. Price, 629 So.2d 903 (Fla. 4th DCA), rev. denied, 641 So.2d 1346 (Fla.1994); General Finance Corp. of Jacksonville, Inc. v. Sexton, 155 So.2d 159 (Fla. 1st DCA 1963).
REVERSED and REMANDED.
BOOTH, ALLEN and PADOVANO, JJ., CONCUR.